DEATILED ACTION
Claims 1, 3-9, and 11-16 are allowed.
This office action is in response to after final filed on May 13th 2021.  Claims 1 and 9 have been amended.  Claims 2, 10, and 17 have been canceled.  No claims have been added.  Therefore, claims 1, 3-9, and 11-16 are presented here.  Claims 1 and 9 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, and 11-16 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance:  Independent claims 1 and 9 are allowed in view of prior art.
The closest prior art of Herder et al. (US PGPUB No. 2017/0141920) discloses, a device, method, and computer readable storage medium generate a biometric public key for an individual based on both the individual's biometric data 
	The prior art of Tang et al. (CN 105207776) discloses, the present invention discloses a fingerprint authentication method and a system. The method comprises an authentication step of generating a pair of keys according to the authentication request of a client, wherein the keys comprise a public key and a private key, a sending step of sending the public key to the client, a receiving step of receiving the encrypted data which is generated and sent by the client according to the public key, a decryption step of using the private key to decrypt the encrypted data to obtain decrypted data, and a matching step of matching the locally stored data information and the decrypted data. According to the fingerprint authentication method and the system, the stealing or interpolating of user data in a network transmission process can be prevented, and the safety and reliability of the user data in system certification are ensured.
	The prior art of Jeon et al. (US PGPUB No. 2017/0344407) discloses, a method for operating an electronic device is provided. The method includes generating, by 
	The prior art of Mandal et al. (US PGPUB No. 2016/0373417) discloses, A method includes receiving a first biometric data set representative of a first biometric sample provided by a user and public parameters. The method includes generating a first set of exchange information based thereon and communicating it to a system server. The method includes receiving a second set of exchange information based on the public parameters and a second biometric data set representative of a second biometric sample and is symmetric with respect to the first set of exchange information. The method includes computing a session key for the communication session by applying a first hash function based on a hash key to a subset of the second set of exchange information and a second hash function based on a projected key to a subset of the first set of exchange information. The method includes using the session key in communications during the communication session. 
	The prior art of Thatte et al. (US PGPUB No. 9,619,804) discloses, Various methods and devices that involve biometrically secured networked devices with enhanced privacy protection are disclosed. For example, a computer-implemented method for onboarding a first biometrically secured device to a network is disclosed. The method comprises generating an asymmetric key pair, transmitting the public key to 
	The prior art of Van Dijk et al. (US PGPUB No. 2007/0039046) discloses, A physical random function (PUF) is a function that is easy to evaluate but hard to characterize. Controlled physical random functions (CPUFs) are PUFs that can only be accessed via a security program controlled by a security algorithm that is physically bound to the PUF in an inseparable way. CPUFs enable certified execution, where a certificate is produced that proves that a specific computation was carried out on a specific processor. The invention provides an additional layer for generating a proof of execution which any third party can verify. This proof of execution is also useful to provide secure memory and secure interruptible program execution.

None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claims 9 considering the claims as a whole: “A fingerprint data processing method, applied to a host of an electronic device, comprising: receiving a first ciphertext that carries fingerprint data; wherein the first ciphertext is sent by a fingerprint sensor of the 
None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1 and 9 are considered to be allowable.
Dependent claims 3-8 and 11-16 depend upon the above-mentioned allowable claims 1 and 9 are therefore allowed by virtue of their dependency.

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434   

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498